.•                                                               , f"- -• ·- -           ·· - - - - -· - •-•· •- - - -
                                                                 ji ~J~ns SU1'1' :·
                                                                 !;JYJC~ n1~: :T
     UNITED STATES DISTRICT COURT
                                                                 ,,    .   ·- · ~   ._   .
                                                                 qE"L}::"r'T'·...,,,-y,· ~r , t
                                                                                             , _\.":. ~ .:.   --.. .. ,/
                                                                                                                  IT :.    t·. ·: r- ·,. ~-,
                                                                                                                                               I:
                                                                 ' ;I .i)f'•C
                                                                         ...     fl .
                                                                                 JI •                                                          •

     SOUTHERN DISTRICT OF NEW YORK                               li~>-r:-~ ;. l~~l.)~ -"j./~;1io~o1:
                                                                                         •


      United States of America                                                                                Order ofRestitution

                      V.                                                                                          18 Cr. 434 (JGK)

      ANA VIANEL Y MOLINA,

                                  Defendant.


              Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

     United States Attorney for the Southern District of New York, Jacob R. Fiddelman, Assistant

     United States Attorney, of counsel; the presentence report; the Defendant's conviction on Count

     Two of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

              1. Amount of Restitution.        ANA VIANEL Y MOLINA, the Defendant, shall pay

     restitution in the total amount of $935,943 .03 to the victim of the offense charged in Count Two.

     The name, address, and specific amount owed to the victim is set forth in the Schedule of Victims

     attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

     payments to the new address without further order of this Court.

              2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

     several with that of co-defendants LENIN GUZMAN-HIDALGO, WILLIAM POLANCO,

     ALBANELL Y RAMIREZ, BASILIO RAMIREZ, WINSTON RAMIREZ, and GELS ON ROJAS

     under docket number 18 Cr. 434 (JGK), should he/she be convicted and ordered to make restitution

     for the offenses in this matter. Defendant's liability for restitution shall continue unabated until

     either     the   Defendant     has    paid    the    full        amount                      of           restitution                ordered




     03 .14.2019
herein, or every victim has been paid the total amount of his loss from all the restitution paid by

the Defendant and listed co-defendants in this matter.



Dated: New York, New York

            ,(t7/a-o
                   J


                                             UNITED STATES DISTRICT JUDGE




                                                2
UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

United States of America                                                    Schedule of Victims

               V.                                                             18 Cr. 434 (JGK)

ANA VIANEL Y MOLINA,

                           Defendant.



 Name                                   Address                             Amount of Restitution
 United States Internal Revenue         IRS-RACS                            $935,943.03
 Service                                Attn: Mail Stop 6261, Restitution
                                        333 W. Pershing Ave.
                                        Kansas City, MO 64108



                                              -
 Total                                                                      $935,943.03




03.14.2019
